
	
		I
		111th CONGRESS
		2d Session
		H. R. 6505
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2010
			Mr. Al Green of Texas
			 (for himself, Ms. Jackson Lee of
			 Texas, Mr. Rush,
			 Mr. Towns,
			 Mr. Meeks of New York,
			 Mr. Hastings of Florida,
			 Mr. Gene Green of Texas,
			 Ms. Schakowsky, and
			 Mr. Conyers) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To designate Pakistan under section 244 of the
		  Immigration and Nationality Act to permit nationals of Pakistan to be eligible
		  for temporary protected status under such section.
	
	
		1.Short titleThis Act may be cited as the
			 Pakistani Temporary Protected Status
			 Act of 2010.
		2.FindingsThe Congress finds the following:
			(1)The summer of 2010
			 produced Pakistan’s worst flooding in 80 years.
			(2)The 2010 Pakistani
			 floods began in July 2010 following heavy monsoon rains in the Khyber
			 Pakhtunkhwa, Sindh, Punjab, and Balochistan regions of Pakistan and affected
			 the Indus River basin. Flooding began on July 22, 2010, in the province of
			 Baluchistan.
			(3)According to the
			 United Nations, 20,000,000 people, one-eighth of the population, and nearly
			 62,000 square miles, one-fifth of the country, have been significantly affected
			 by destruction of property, livelihood, and infrastructure.
			(4)The Pakistani
			 Government reports that the floods have affected 82 of Pakistan’s 122
			 districts. As a result, more than 12 million people require humanitarian
			 assistance, with nearly 6 million victims lacking access to food, shelter, and
			 water.
			(5)The Pakistani
			 Government estimates that approximately 1.9 million houses were either damaged
			 or destroyed and nearly 2,000 people have lost their lives.
			(6)Over 60,000 troops
			 are involved in Pakistan’s flood relief operations.
			(7)The floods
			 severely devastated Pakistan’s infrastructure including roads, bridges,
			 schools, health clinics, electricity, and communications. More than 5,000 miles
			 of roads and railways were washed away, along with some 7,000 schools and more
			 than 400 health facilities.
			(8)In addition, about
			 17 million acres of Pakistan’s most fertile croplands have been submerged by
			 the floods, in a nation where farming is an economic mainstay. The waters have
			 also killed more than 200,000 head of livestock, and washed away large
			 quantities of stored commodities that feed millions throughout the year.
			(9)On August 14,
			 2010, the first documented case of cholera emerged in the town of
			 Mingora.
			(10)On September 7,
			 2010, the International Labour Organization reported that more than 5.3 million
			 jobs have been lost due to the floods.
			(11)Concerns are
			 growing about the enduring toll of the disaster on Pakistan’s overall economy,
			 food supply, and political stability.
			(12)Temporary
			 protected status allows aliens who do not legally qualify as refugees but are
			 nonetheless fleeing or reluctant to return to potentially dangerous situations
			 to temporarily remain in the United States.
			(13)Granting
			 temporary protected status to nationals of Pakistan is consistent with the
			 interests of the United States and promotes the values and morals that have
			 made the United States strong.
			3.Sense of
			 CongressIt is the sense of
			 the Congress that the extraordinary and temporary conditions caused by flooding
			 in Pakistan qualifies Pakistan for designation under subparagraph (B) or (C) of
			 section 244(b)(1) of the Immigration and Nationality Act (8 U.S.C.
			 1254a(b)(1)), pursuant to which nationals of Pakistan would be eligible for
			 temporary protected status in the United States.
		4.Designation for
			 purposes of granting temporary protected status
			(a)Designation
				(1)In
			 generalFor purposes of section 244 of the Immigration and
			 Nationality Act (8 U.S.C. 1254a), Pakistan shall be treated as if it had been
			 designated under subsection (b) of such section, subject to the provisions of
			 this section.
				(2)Period of
			 designationThe initial period of such designation shall begin on
			 the date of the enactment of this Act and shall remain in effect for 12
			 months.
				(b)Aliens
			 eligibleIn applying section 244 of such Act pursuant to the
			 designation made under this section, subject to section 244(c)(3) of such Act,
			 an alien who is a national of Pakistan is deemed to satisfy the requirements of
			 section 244(c)(1) of such Act only if the alien—
				(1)has been
			 continuously physically present in the United States since July 22,
			 2010;
				(2)is admissible as
			 an immigrant, except as otherwise provided under section 244(c)(2)(A) of such
			 Act, and is not ineligible for temporary protected status under section
			 244(c)(2)(B) of such Act; and
				(3)registers for
			 temporary protected status in a manner that the Secretary of Homeland Security
			 shall establish.
				(c)Consent To
			 travel abroadThe Secretary of Homeland Security shall give the
			 prior consent to travel abroad described in section 244(f)(3) of such Act to an
			 alien who is granted temporary protected status pursuant to the designation
			 made under this section, if the alien establishes to the satisfaction of the
			 Secretary of Homeland Security that emergency and extenuating circumstances
			 beyond the control of the alien require the alien to depart for a brief,
			 temporary trip abroad. An alien returning to the United States in accordance
			 with such an authorization shall be treated the same as any other returning
			 alien provided temporary protected status under section 244 of such Act.
			
